Negative electrode for lithium secondary battery, method for manufacturing the same, and lithium secondary battery including the same
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1-11 are pending, wherein claims 4-5 and 7-8 are amended, and claim 11 is newly added. Claims 1-11 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oguni et al. (US 20120328956 A1, hereafter Oguni).
claim 1, Oguni teaches a negative electrode (See at least: [0052]-[0077], Figs. 2) comprising:
a negative electrode current collector (201);
a negative electrode active material layer (221) on at least one surface of the negative electrode current collector (See Fig. 2D); and
a graphene sheet (223) on the negative electrode active material layer (See Fig. 2D), wherein the graphene sheet comprises two or more and 100 or less layers ([0017]). The range of 2 to 100 overlaps the range of 2 to 15 as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 2, Oguni teaches the negative electrode according to claim 1, wherein the number of graphene layers being 2 to 100 ([0017]), overlapping the instantly claimed range of 3 to 6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Oguni teaches the negative electrode according to claim 1, wherein the graphene sheet is multi-layered graphene and has a planar structure with a rectangular shape or a circular shape ([0016]), reading on the instantly claimed a plurality of graphene flakes.
Regarding claim 4, Oguni teaches the negative electrode according to claim 1, wherein the negative electrode active material layer comprises silicon and graphite ([0056]), reading on “a material comprising silicon and a carbonaceous material” as claimed.
claim 6, Oguni teaches the negative electrode according to claim 1, wherein the negative electrode is a pre-lithiated negative electrode ([0062]).
Regarding claim 7, Oguni teaches the negative electrode according to claim 1, and the claimed number of layers of the graphene sheet determined by Raman spectroscopy does not patently distinguish the invention from Oguni, because the number of layers of the graphene sheet should not depend on a technique that is employed to determine that number. This is similar to a “product-by-process” limitation; If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113).
Regarding claim 9, Oguni teaches the negative electrode according to claim 4, wherein the carbonaceous material is graphite ([0056]). Even though Oguni is silent to whether the graphite is natural graphite or artificial graphite, one of ordinary skill in the art would know the graphite is either natural graphite, or artificial graphite, or a combination of the two, reading on the claimed limitation.
Regarding claim 10, Oguni teaches a lithium secondary battery comprising the negative electrode as defined in claim 1 (See “power storage device” in Title and Embodiment 3, for example).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oguni as applied to claim 4 above, and further in view of Kim et al. (US 20150325880 A1, hereafter Kim).
Regarding claims 5 and 8, Oguni teaches the negative electrode according to claim 1, but does not teaches the amount of the material comprising silicon (e.g., SiOx) in the negative x, or a combination of Si and SiOx as a negative electrode active material is well known in the art. One of ordinary skill in the art would readily arrive at the claimed limitations recited in claims 5 and 8.
As one of numerous examples, Kim discloses Si, SiOx (0<x<2), or a combination of Si and SiOx can be used as a negative electrode active material ([0065]). That is, Si and SiOx are functional equivalents and can be individually employed as a negative electrode active material. It would have been obvious to one of ordinary skill in the art to have modified Oguni to replace Si of Oguni with SiOx as the negative electrode active material, since the substitution of known equivalents for the same purpose is prima facie obvious (See MPEP 2144.06). Oguni in view of Kim further teaches the material comprising silicon, i.e., SiOx, is present in an amount of 97.5% by weight in the negative electrode active electrode active material layer ([0088]). The 97.5% reads on the instantly claimed 30 wt% or more.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oguni as applied to claim 1 above, and further in view of Yoon et al. (US 20130309571 A1, hereafter Yoon).
Regarding claim 11, Oguni teaches the negative electrode according to claim 1, but does not appear to teach “the graphene sheet is not a graphene oxide sheet” as claimed.
However, in the same field of endeavor, Yoon discloses that a carbonaceous material is disposed on a negative electrode active material layer coated on a negative electrode current collector (See at least, [0128]-[0130] and Fig. 2), wherein the carbonaceous material may be multilayer CVD graphene or oxygen-containing graphene (e.g., graphene oxide or reduced graphene oxide) (at least: [0056]-[0059], [0065]-[0067]). That is, CVD graphene and oxygen-containing graphene are functional equivalents as a coating layer on the negative electrode prima facie obvious (MPEP § 2144.06).

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive.
1) Applicant argues that Oguni’s oxygen-containing graphene cannot teach the graphene as claimed in claim 1, because the specification of the instant invention on page 6, lines 13-17 discloses that graphene oxide has disadvantages.
In response, it is noted that the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Ogun’s graphene, even if it contains oxygen, does satisfy the limitation “graphene” required by claim 1. In other words, claim 1 does not require the claimed graphene does not oxygen.
2) In response to the argument with respect to the newly added claim 11, claim 11 has been addressed in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727